DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/16/2022. As directed by the amendment: claims 3, 5, and 12 have been amended and claims 6-8, 10-11, 16, 20-59 have been cancelled. Thus, claims 1-5, 9, 12-15, and 17-19 are presently pending in this application.
Drawings
The drawing amendments were received on 02/16/2022.  These drawings are acceptable.
Specification
The amendments to the specification were received on 02/16/2022.  These changes are acceptable.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 02/16/2022, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 02/16/2022, with respect to the objection of claims 3, 5, and 12 have been fully considered and are persuasive.  The objection of claims 3, 5, and 12 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 02/16/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 9, 12-15, and 17-19 are allowed. See reasons for allowance in non-final rejection mailed 11/16/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771